UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 /AMENDED REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CRC Crystal Research Corporation (Name of small business issuer in its charter) Nevada 2800 86-0728263 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 4952 East Encanto Street Mesa, Arizona 85205 (480) 452-3301 (Address and telephone number of registrant’s principal executive offices) Corporate Services Group, LLC 723 South Casino Center Boulevard Las Vegas, Nevada 89101-6716 Telephone (800) 354-4004 Facsimile (702) 471-1012 (Name, address and telephone number of agent for service) Copies to: Joseph Lambert Pittera, Esq. Law Offices of Joseph Lambert Pittera 2214 Torrance Boulevard Torrance, California 90501 Telephone: (310) 328-3588 Facsimile No. (310) 328-3063 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o If this Form is filed to register securities for an offering to be made on a continuous or delayed basis pursuant to Rule 415 under the Securities Act, please check the following box. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx 1 CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Amount to be registered Proposed maximum offering price per share (2) Proposed maximum(3) aggregate offering price Amount of registration fee (1) Common Stock 2,494,605 $ 0.001 $ 2,495.00 $ 0.10 (1)This is an initial offering and no current trading market exists for our common stock.The price paid for the currently issued and outstanding common stock was valued at $.001 per share. (2)Estimated solely for purposes of calculating the registration fee pursuant to Rule (3)Registrant shall not receive any part of the proceeds from this registration. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. 2 Prospectus CRC Crystal Research Corporation 2,494,605 Shares of Common Stock $.001 per share $2,495.00 CRC
